LoCorr Investment Trust April 29, 2014 On behalf of LoCorr Investment Trust and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated April 17, 2014, to the Prospectus for LoCorr Long/Short Equity Fund (the “Fund”), which was filed pursuant to Rule 497(e) on April 17, 2014.The purpose of this filing is to submit the 497(e) filing dated April 17, 2014 in XBRL format for LoCorr Long/Short Equity Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
